—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of two counts of murder in the second degree and six counts of grand larceny in the fourth degree, defendant contends that he was denied effective assistance of counsel because his trial counsel failed to introduce expert psychiatric testimony regarding the affirmative defense of extreme emotional disturbance. That contention lacks merit. "[T]he evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that [defendant’s] attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147; see, People v Satterfield, 66 NY2d 796, 798-799). Additionally, defendant has failed to demonstrate that the expert whom defense counsel failed to call as a witness would have provided evidence to substantiate the affirmative defense of extreme emotional disturbance (see, People v Graves, 194 AD2d 925, 927, Iv denied 82 NY2d 719) "or that defense counsel’s decision not to bring forth [that] witness[ ] was clearly prejudicial to [defendant] and not the result of well-advised defense strategy” (People v Ford, 46 NY2d 1021, 1023).
Lastly, we are unpersuaded that the sentence is either unduly harsh or severe. Taking into account, "among other things, the crime[s] charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction of the sentence (People v Farrar, 52 NY2d 302, 305). (Appeal from Judgment of Seneca County Court, Falvey, J.— Murder, 2nd Degree.) Present — Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.